Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 7-11, drawn to a ceramic.
Group II, claim(s) 12, drawn to a method of forming a ceramic article.
Group III, claim(s) 13-16, drawn to a ceramic.
Group IV, claim(s) 17, drawn to a method of forming a ceramic article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a ceramic comprising polycrystalline zirconia, a polycrystalline rare earth aluminate, and an amorphous phase comprising SiO2, Al2O3 and yttrium oxide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rosenflanz (see US6596041, hereinafter referred to as Rosenflanz).  Rosenflanz discloses a ceramic comprising polycrystalline zirconia (see Col. 19, lines 45-55, disclosing examples of suitable conventional abrasive particles include ... fused alumina-zirconia) and (see Rosenflanz at Col. 15, ll. 31-36 disclosing when alumina-zirconia eutectic abrasive particles available from Norton Company, Worcester, Mass. under the trade designation “NORZON, are heated in air, for 2O3 source may contain, or provide Y2O3, as well as one or more metal oxides other than Y2O3 (including materials of or containing complex Y2O3 metal oxides • (e.g., Y3Al5O12)).) and (see Rosenflanz at Col. 5, ll. 44-49 disclosing crystalline complex Al2O3•metal oxide (again, complex Al2O3•metal oxide is, for example, Dy3Al5O12, Er3Al5O12, GdAlO3, or Yb3Al5O12) together with crystalline Al2O3-complex Al2O3•metal oxide (again complex Al2O3•metal oxide is, for example, Dy3Al5O12, Er3Al5O12, GdAlO3, or Yb3Al5O12) eutectic.), and an amorphous phase (see Rosenflanz at Col. 7, ll. 6-11 disclosing impurities, if present, in the fused, crystalline abrasive particles according to the present invention, tend to segregate to colony boundaries, and may be present alone and/or as reaction products (e.g., as a complex Al2O3•metal oxide) as crystalline and/or amorphous (glass) phase(s).) comprising SiO2 (see Rosenflanz at Col. 18, ll. 19-20 disclosing examples of metal oxides that are used to form vitreous bonding materials include: silica) , Al2O3 and yttrium oxide (see Rosenflanz at Col. 7, ll. 6-11).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/C.K.M./Examiner, Art Unit 1731